DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 9/6/2022, 7/19/2022, and 7/16/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-8, 10, 12-13, and 16-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 7:
	This claim introduces a partition wall that partitions “the adjacent individual communication flow paths of the second portions” (lines 2-3 of the claim).  However, there is no antecedent basis for individual communication flow paths of the second portions; rather, parent claim 1 indicates that the individual communication flow paths include the second portions.  Similarly, there is no antecedent basis for a partition wall that partitions “the adjacent individual communication flow path of the first portion” (lines 4-5 of the claim).  Therefore, it is not clear how these partition walls are meant to be configured.
Regarding claim 8:
	This claim requires that the partition wall partitions “adjacent individual communication flow paths of the second portions.”  However, there is no antecedent basis for individual communication flow paths of the second portions; rather, parent claim 1 makes it clear that the individual communication flow paths corresponding to the first pressure chamber row includes the second portions (see lines 16-17 of claim 1).  Therefore, it is not clear what the partition walls are meant to partition.
Regarding claim 10:
	This claim makes reference to “the nozzle corresponding to the first pressure chamber row” and “the nozzle corresponding to the second pressure chamber row.”  However, no particular nozzles have been identified.  Moreover, the claims do not necessarily require a particular nozzle be associated with each of the pressure chamber rows.
Also, the final line of this claim refers to “the pressure chamber.”  However, because the claim refers to both the first pressure chamber row and the second pressure chamber row, it is not clear whether this particular recitation of “the pressure chamber” is referring to one in the first pressure chamber row or the second pressure chamber row.
Regarding claim 12:
	This claim makes reference to “the nozzle rows.”  However, there is no antecedent basis for such nozzle rows in this claim.
Regarding claim 13:
	This claim makes reference to “the nozzle”.  However, because no particular nozzle has been identified, it is not clear which portions of the flow paths are meant to have the same flow path resistance. 
Regarding claims 16-17:
	These claims are directed towards “the liquid ejecting system to claim 1,” but claim 1 is directed to a liquid ejecting head.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4, 9, 11, and 14-15 is/are rejected under 35 U.S.C. 102(a)(1/2) as being anticipated by Netsu (US 2019/0283419 A1).
Regarding claim 1:
	Netsu discloses a liquid ejecting head comprising:	a plurality of nozzles (102) that discharge a liquid in a first axis direction (vertically, in Fig. 5B);
	first and second common liquid chambers (at least the branch flow paths 105, 107) that communicate in common with the plurality of nozzles (Figs. 2, 5); and
	an individual flow path (elements 201-204) that is provided for each of the nozzles (Figs. 5A-B), couples the first common liquid chamber to the second common liquid chamber (Figs. 5A-B), and communicates with the nozzle between the first common liquid chamber and the second common liquid chamber (Figs. 5A-B),
	wherein each individual flow path includes a pressure chamber (110) provided with an energy generation element (piezo element 112: Fig. 4B), and an individual communication flow path (at least the combination of elements 201, 202, 212, 203, 204) coupling the pressure chamber to the first and second common liquid chambers (Figs. 5A-B),
	wherein a plurality of the pressure chambers are arranged side by side in a second axis direction (vertically, in Fig. 5A) orthogonal to the first axis direction (Figs. 5A-B) to form first and second pressure chamber rows (110A, 110B), and the first pressure chamber row and the second pressure chamber row are disposed to be shifted relative to each other in a third axis direction (horizontally, in Fig. 5A) orthogonal to the first axis direction and the second axis direction when viewed in the second axis direction (Fig. 5A),
	wherein each individual communication flow path corresponding to the first pressure chamber row has a first portion (e.g. at least a portion of supply through hole 202) and a second portion (e.g. at least a portion of flow path 212),
	wherein each individual communication flow path corresponding to the second pressure chamber row has a third portion (e.g. at least a portion of feed through 203),
	wherein each first portion corresponding to the first pressure chamber row is arranged in the second axis direction (Figs. 5A-B) and interposed between two third portions corresponding to the second pressure chamber row (see Drawing A below & Figs. 5A-B), and
	wherein each second portion corresponding to the first pressure chamber row is also arranged in the second axis direction (Figs. 5A-B), but not interposed between any portion of the individual communication flow paths corresponding to the second pressure chamber row (see Drawing A below & Figs. 5A-B).

    PNG
    media_image1.png
    500
    496
    media_image1.png
    Greyscale

Drawing A: A version of Netsu’s Figure 5A, edited to clarify possible interpretations of the first, second, and third portions.
Regarding claim 2:
	Netsu discloses all the limitations of claim 1, and also that, in the individual communication flow path, a local flow path (e.g. elements 202-203) extending in the first axis direction (at least via elements 202, 203) has the first portion and the second portion (Figs. 5A-B).
Regarding claim 4:
	Netsu discloses all the limitations of claim 1, and also that, in the individual communication flow path, a local flow path (at least flow path 201) extending in the third axis direction has at least the first portion (Figs. 5A-B).
Regarding claim 9:
	Netsu discloses all the limitations of claim 1, and also that the individual communication flow path corresponding to the second pressure chamber row has a portion (at least a flow path 201 corresponding to row 110B) disposed to overlap a region between adjacent pressure chambers of the first pressure chamber row when viewed in the first axis direction (Fig. 5A), the portion disposed not to overlap the first pressure chamber row when viewed in the second axis direction (portions 201 are vertically offset from the pressure chambers 110: Fig. 5B).
Regarding claim 11:
	Netsu discloses all the limitations of claim 1, and also that the nozzles corresponding to the first and second pressure chamber rows are arranged side by side along the second axis direction to form nozzle rows (Fig. 5A), and a nozzle row corresponding to the first pressure chamber row and a nozzle row corresponding to the second pressure chamber row are disposed to be shifted in the third axis direction when viewed in the second axis direction (Fig. 5A).
Regarding claim 14:
	Netsu discloses all the limitations of claim 1, and also that a flow path resistance of the individual flow path from the first common liquid chamber to the nozzle is substantially the same between the individual flow path corresponding to the first pressure chamber row and the individual flow path corresponding to the second pressure chamber row (paragraph 50).
Regarding claim 15:
	Netsu discloses all the limitations of claim 1, and also that the liquid ejecting head is comprised in a liquid ejecting system that also comprises:
	a circulation system that supplies a liquid to one of the first and second common liquid chambers, recovers the liquid from the other common liquid chamber, and causes a circulation flow in the individual flow path (paragraphs 30-32).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Netsu (US 2019/0283419 A1) in view of Ikeda et al. (US 2003/0227519 A1).
Regarding claim 17 (as best understood):
	Netsu discloses all the limitations of claim 15, and also that the system comprises a controller (driving IC 114) that supplies a drive pulse (“voltage waveform”) to the energy generation element (paragraph 31).
	Netsu does not expressly disclose supplying different drives pulses to energy generation elements respectively corresponding to the first and second pressure chambers.
	However, Ikeda et al. disclose a liquid ejecting system in which different drive pulses are supplied to energy generation elements (actuators 20) respectively corresponding to different pressure chamber rows (actuator columns 20A-B: paragraphs 175-176 & Figs. 3, 21-22), so as to improve discharging performance through easy adjustment of a driving signal for each pressure chamber row (paragraph 14).
	Therefore, at the time of filing, it would have been obvious to a person of ordinary skill in the art to modify Netsu’s controller to supply different drive pulses to the first and second pressure chamber rows, as suggested by Ikeda et al.

Allowable Subject Matter
Claims 3 and 5-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 3 appears to contain allowable subject matter because the prior art of record does not disclose or make obvious a liquid ejecting head comprising, “in the individual communication flow path, a local flow path coupling the pressure chamber to the nozzle has at least the second portion.”  It is this limitation, in combination with other features and limitations of claim 3, that indicates allowable subject matter over the prior art of record.
Claim 5 appears to contain allowable subject matter because the prior art of record does not disclose or make obvious a liquid ejecting head comprising, “in the individual flow path, a volume of the second portion is larger than a volume of the first portion.”  It is this limitation, in combination with other features and limitations of claim 5, that indicates allowable subject matter over the prior art of record.
Claim 6 appears to contain allowable subject matter because the prior art of record does not disclose or make obvious a liquid ejecting head comprising, “in the individual communication flow path, a maximum width of the second portion in the second axis direction is larger than a maximum width of the first portion in the second axis direction.”  It is this limitation, in combination with other features and limitations of claim 6, that indicates allowable subject matter over the prior art of record.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	Miyagishi (US 2020/0094550 A1) discloses a liquid ejecting head comprising first and second pressure chamber rows (the rows of pressure chambers 12) and a plurality of individual flow paths (elements 13-18), wherein each individual flow path includes a pressure chamber (12) and an individual communication flow path (at least elements 13, 16, 18) that couples the pressure chamber to first and second common chambers (41, 17).  However, the individual flow paths do not couple first and second common liquid chambers that “communicate in common with the plurality of nozzle.”

Communication with the USPTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELBY LEE FIDLER whose telephone number is (571)272-8455. The examiner can normally be reached Monday-Friday, 8:30am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHELBY L. FIDLER
Primary Examiner
Art Unit 2853



/SHELBY L FIDLER/            Primary Examiner, Art Unit 2853